Citation Nr: 0916934	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-26 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran's daughters




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 
1945.  He died in April 2005.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Veteran's two daughters testified at a hearing before a 
Decision Review Officer (DRO) in March 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of his death, the Veteran was service connected 
for posttraumatic stress disorder (PTSD), rated 70 percent 
disabling, and for a scar on his left leg, rated 10 percent 
disabling.  Prior to his death, the Veteran filed a claim for 
individual unemployability, which was granted, for accrued 
benefits, after he died.  The appellant claims that the 
Veteran's posttraumatic stress disorder caused or contributed 
substantially and materially to the Veteran's death from 
cardiopulmonary arrest.  Specifically, the appellant claims 
that the Veteran's PTSD caused him to become angry, and that 
an angry outburst led to his cardiopulmonary arrest and his 
resulting death.  

The Veteran died in April 2005 at the age of 80.  Two 
different death certificates are of record.  One death 
certificate states that the Veteran died from cardiopulmonary 
arrest, and does not list any underlying causes or other 
significant conditions leading to the immediate cause of the 
Veteran's death.  A second death certificate lists the causes 
of the Veteran's death as cardiopulmonary arrest, due to or 
as a consequence of PTSD, diabetes, and hypertension.  
Although both death certificates have the same date of 
filing, the first death certificate was issued on an earlier 
date than the second death certificate.  The second, issued 
in October 2005, is stamped "For VA benefits only."  A 
physician at the private hospital where the Veteran was taken 
by emergency services after he collapsed in his home signed 
both death certificates.  The record does not contain any 
explanation of why the Veteran's death certificate was 
changed or amended, or how the physician determined that the 
additionally listed disorders contributed to death.

The private hospital records pertaining to the Veteran's 
death do not reference PTSD.  A summary written by the 
physician who signed the death certificate stated that Togus 
Hospital was contacted, and that a physician there reported 
that the Veteran had a history of diabetes mellitus and 
hypertension, but no history of heart disease.  The Veteran's 
VA medical records also reflect that a nurse at the VA 
Medical Center in Togus received a call informing them that 
the Veteran died, and requesting information about his prior 
medical history.  The note states that a VA physician called 
the private physician back, but there is no record of what 
was discussed.  It was indicated that the Veteran had 
collapsed moving furniture, although this was contested at 
the hearing and in other correspondence.

In November 2005, a VA physician stated that he "knew of no 
scientific evidence that supports contention [sic] that 
cardiopulmonary arrest is [secondary] to PTSD[.]"  However, 
the physician did not further elaborate on this statement.  
After  the March 2008 hearing before a DRO, the RO requested 
that the Veteran's VA primary care physician provide an 
opinion concerning whether his death was etiologically 
related to PTSD.  However, she did not do so.  Instead, 
another VA physician stated that it was less likely than not 
that the Veteran's caused of death was caused, aggravated, or 
materially contributed to by his PTSD.  He stated that there 
is no scientific clinical evidence establishing a nexus 
between PTSD and heart or vascular disease and that research 
has not confirmed a link between PTSD and heart disease, 
hypertension, or diabetes.  He further stated that the most 
likely contributors to the Veteran's death were his history 
of diabetes, hypertension, aortic stenosis, hypothyroidism, 
and advanced age.  

The Board finds that additional development is needed in 
order to determine, if possible, the reason that there were 
two different death certificates issued in this case and, 
additionally, to specifically address the appellant's 
contention that the Veteran's cardiopulmonary arrest was 
caused by a PTSD-induced angry outburst directed at a local 
taxicab company.  While the VA medical opinions of record 
state that PTSD does not cause heart disease or 
cardiopulmonary arrest in general terms, they do not address 
the appellant's specific contention that the Veteran died as 
a result of a physiological response to acute stress.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be issued a VCAA 
letter explaining the need for additional 
evidentiary development of her claim.  The 
letter should comply with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

2.  The RO/AMC should obtain an 
authorization from the appellant enabling 
VA to contact the private physician that 
signed the Veteran's death certificate to 
ascertain the medical reasoning or records 
used in the amending of the original death 
certificate.  After the authorization is 
obtained, the RO/AMC should contact the 
private physician and request an 
explanation as to why he amended or 
changed the Veteran's death certificate.  
If the requested information cannot be 
obtained, this should be documented in the 
claims file.

3.  The RO/AMC should obtain a medical 
opinion addressing the appellant's 
specific contention that the Veteran's 
PTSD caused an angry outburst that, in 
turn, caused the Veteran's cardiopulmonary 
arrest.  The opinion should specifically 
address whether the Veteran's death was at 
least as likely as not (at least 50 
percent likely) as a result of his 
physiological response to an incident of 
acute stress.  If the response to this 
question is in the affirmative, the 
physician should further state whether the 
Veteran's outburst was as least as likely 
as not due to his PTSD.  The rationale for 
the conclusion drawn should be fully 
explained.  Furthermore, if the conclusion 
is based on the results of scientific 
studies, these studies should be 
identified.  If possible, the RO/AMC 
should request the Veteran's VA primary 
care physician to provide this or an 
additional opinion.  If she is unavailable 
to do so, this should be documented in the 
claims file.  

4.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to respond 
thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




